Citation Nr: 0919102	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-38 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for sleep apnea with 
impaired concentration.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1966 to 
March 1968 and again from November 1990 to June 1991.  The 
second period of active military service was spent in service 
in the Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2005 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota.  Although the 
Veteran's notice of disagreement referenced a March 2006 
rating decision which continued a prior denial of service 
connection for sleep apnea with impaired concentration, it 
was received within one year of the October 2005 rating 
decision in which service connection for the disability was 
initially denied.  Therefore, the Board has liberally 
construed the notice of disagreement as disagreeing with the 
October 2005 rating decision.


REMAND

The Board is of the opinion that further development is 
warranted before the issue of entitlement to service 
connection for sleep apnea with impaired concentration is 
decided.

In his June 2005 claim the Veteran stated that he has had 
sleep apnea since he returned from the Gulf War.  The 
Veteran's service treatment records (STRs) show no complaints 
of, treatment for, or diagnosis of any sleep disorder, to 
include sleep apnea, while in active service.  However, a 
September 2005 sleep study at the VA medical center resulted 
in a diagnosis of severe obstructive sleep apnea, and the 
file contains a lay statements attesting to symptoms 
consistent with sleep apnea in service.  The file also 
contains a statement from a registered nurse indicating that 
she observed the Veteran exhibiting symptoms of sleep apnea 
during the period from October 1995 to July 1996.  


The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  In addition, lay testimony is competent to 
establish the presence of observable symptoms and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone, 8 Vet. App. 398, 405; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95.

In sum, the Board finds that at this point the Veteran should 
be afforded a VA examination and a medical opinion should be 
obtained in order to determine whether the Veteran's 
diagnosed sleep apnea is etiologically related to his active 
military service.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by a physician with 
sufficient expertise to determine the 
etiology of his sleep apnea.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should specifically review 
the statements from R.S. and R.J. 
describing the Veteran's observed 
symptoms during service and the 
statement of N.B., a registered nurse, 
describing the Veteran's observed 
symptoms in 1995 and 1996.  In addition 
for purposes of the opinion, the 
physician should assume that the 
Veteran is credible.  

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the Veteran's 
sleep apnea with impaired concentration 
originated during service or is 
otherwise etiologically related to 
service.

The supporting rationale for all 
opinions expressed must be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
entitlement to service connection for 
sleep apnea with impaired concentration 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

